DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 12/14/2020, to the Non-Final Office Action mailed on 09/14/2020. 
Claims 3, 5 and 7 are cancelled. Claims 1, 4, 6, 8, 9, 11, 12, 17 and 18 are amended. Claims 1, 2, 4, 6 and 8-18 are pending and addressed below.
Objection to the Abstract, previously set forth in the Non-Final Office Action, is withdrawn.





















Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over RYU Hyun-Seok et al (IDS Reference, US 20140376458), hereinafter Ryu, in view of NPL (IDS Reference, 3GPP TR 36.885 V14.0.0 June 2016, Study on LTE-based V2X Services), hereinafter NPL.
Regarding claim 1, Ryu teaches, a network entity for managing radio resources for a plurality of user equipment in a communication network (Ryu: Fig 5A, eNB, network entity is interpreted by the Examiner as an entity belonging to the network, not the terminal or user equipment), the network entity comprising: 
a communication interface configured to communicate with a user equipment of the plurality of user equipment (Ryu: Fig 5A, 513, 517, 519, showing communication towards UEs that uses a communication interface), and 
a processor configured to: 
obtain a communication quality measure associated with the communication between the network entity and the user equipment Ryu: [0072] The eNB 410 measures channel qualities between the eNB 410 and the first and second transmitting D2D UEs 432a and 432b using signals corresponding to the D2D communication requests 402a and 402b.), and 
select a radio resource management mode for the user based on the communication quality measure (Ryu: [0072] The eNB 410 determines a resource allocation scheme for D2D communication based on one of the determined parameters, [0078] For example, the resource allocation scheme may be an overlay scheme or an underlay scheme.), 
wherein the communication interface is further configured to receive a resource allocation request message from the user equipment (Ryu: Fig. 5A, 513 D2D COMMUNICATION REQUEST; Fig. 5C, 534a; [0091] In operation 534a, the transmitting D2D UE 432 transmits a resource allocation request to the eNB 410...), 
wherein the processor is further configured to, in response to the communication interface receiving the resource allocation request message, allocate radio resources of the communication network for the user equipment based on the selected radio resource management mode by assigning the user equipment to a subpool of radio resources (Ryu: Fig. 5A, 517 D2D RECEPTION INDICATION; Fig. 5C, 534a, 534b; [0091]-[0092] Upon receipt of the resource allocation request from the transmitting D2D UE 432, the eNB 410 replies with information about resources available to the transmitting D2D UE 432 on a Physical Downlink Control Channel (PDCCH) in operation 534b., [0083] The resource allocation information specifies, for example, a D2D transmission time and time-frequency resources, a modulation scheme, and a coding scheme for D2D transmission., [0095] The eNB 410 indicates, on a PDCCH, a time-frequency resource area for transmission..., teaching allocating time-frequency resource area (i.e. subpool) for D2D communication, in response to a request from the D2D , and 
wherein the communication interface is further configured transmit the allocated radio resources of the communication network to the user equipment in a resource allocation response message (Ryu: [0083] The D2D transmission indication includes information about the resource allocation scheme... power control parameter information for the determined resource allocation scheme, and resource allocation information for use in data transmission during D2D communication., teaching receiving resource scheme via a resource allocation response. D2D reception indication, sent as response to D2D communication request (i.e. resource request), is similar to resource allocation response.)
Ryu does not expressly teach, allocate radio resources...based on a location of the user equipment relative to other user equipment of the plurality of user equipment.
 However, in the same field of endeavor, NPL teaches, allocate radio resources...based on a location of the user equipment relative to other user equipment of the plurality of user equipment (NPL: p.15 ch.5.1.1.1 Resource pool, p.16 ch.5.1.1.2  Resource control/selection mechanism, p.18  – RAN1 observes potential benefit of UE reporting its observation on the radio environment of PC5 carrier and/or its location to help eNB scheduling., teaching UE location can be used by the network node (eNB) for scheduling resource poll for V2V communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s network entity to include that resource is assigned based on UE location.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide V2V services over LTE with enhanced LTE sidelink resource allocation (NPL: ch.11 Conclusions).
Regarding claim 11, claim recites identical features for a corresponding method; therefore, it is subject to the same rejection.
Regarding claim 18, claim recites identical features for a corresponding non-transitory computer readable medium; therefore, it is subject to the same rejection.
Regarding claim 2, Ryu, in view of NPL, teaches the network entity, as outlined in the rejection of claim 1.
Ryu further teaches, wherein the processer is further configured to inform the user equipment via the communication interface about the selected radio resource management mode (Ryu: [0083] The eNB 410 transmits a D2D transmission indication to the transmitting D2D UE 432 in operation 519. The D2D transmission indication includes information about the resource allocation scheme...).
Regarding claim 4, Ryu, in view of NPL, teaches the network entity, as outlined in the rejection of claim 1.
Ryu further teaches, wherein the resource allocation response message comprises one or more of the following fields: resource subpool ID, timer validity for a subpool, synchronization reference configuration for a subpool, UE transmission power level for a subpool, semi-persistent scheduling IDs for each user equipment (Ryu: [0083] The D2D transmission indication includes information about the resource allocation scheme... power control parameter information for the determined resource allocation scheme, and resource allocation information for use in data transmission during D2D communication. The resource allocation information specifies, for example, a D2D transmission time and time-frequency resources, a modulation scheme, and a coding scheme for D2D transmission., [0090] FIG. 5C is a diagram illustrating a signal flow for an operation for determining a resource allocation scheme for D2D communication in a cellular communication system according to an embodiment of the present disclosure., [0092]).
Regarding claim 6, Ryu, in view of NPL, teaches the network entity, as outlined in the rejection of claim 1.
Ryu does not expressly teach, wherein the resource allocation request message comprises one or more of the following: user equipment location, user equipment speed, user equipment moving direction, user equipment buffer status report, user equipment sidelink channel quality information, radio resource context information provided by a base station in communication with the user equipment.
However, in the same field of endeavor, NPL teaches, wherein the resource allocation request message comprises one or more of the following: user equipment location, user equipment speed, user equipment moving direction, user equipment buffer status report, user equipment sidelink channel quality information, radio resource context information provided by a base station in communication with the user equipment ((NPL: p.15 ch.5.1.1.1 Resource pool, p.16 ch.5.1.1.2  Resource control/selection mechanism, p.18  – RAN1 observes potential benefit of UE reporting its observation on the radio environment of PC5 carrier and/or its location to help eNB scheduling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s network entity to 
This would have been obvious because it would motivate one of ordinary skill in the art to provide V2V services over LTE with enhanced LTE sidelink resource allocation (NPL: ch.11 Conclusions).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of NPL, as applied to claim 1 above, and further in view of Sachs Joachim et al (IDS reference, US 20150245397), hereinafter Sachs.
Regarding claim 8, Ryu, in view of NPL, teaches the network entity, as outlined in the rejection of claim 6.
Ryu further teaches, wherein the processor is configured to select based on the communication quality measure a first radio resource management mode or a second radio resource management mode (Ryu: [0072] The eNB 410 determines a resource allocation scheme for D2D communication based on one of the determined parameters, [0078] For example, the resource allocation scheme may be an overlay scheme or an underlay scheme.).
wherein in the first radio resource management mode radio resources for the user equipment are allocated by the network entity and in the second radio resource management mode radio resources for the user equipment are allocated by a base station of the communication network in communication with the user equipment.
However, in the same field of endeavor, Sachs teaches, wherein in the first radio resource management mode radio resources for the user equipment are allocated by the network entity and in the second radio resource management mode radio resources for the user equipment are allocated by a base station of the communication network in communication with the user equipment (Sachs: [0077] If the first device 121 has a first speed with respect to the D2D controller 160 that is above the first threshold, network-controlled D2D communication between the first device 121 and the second device 122 may not be stable for a long time, which means that the D2D communication or the control of the D2D communication is likely to fail after a short time., [0078] Therefore, in this action, when the first speed of the first device 121 exceeds the first threshold as described above, the D2D controller 160 sends a first configuration message to the first device 121 to use a first communication mode. The first communication mode is one of the following communication modes: a cellular communication mode and a device-controlled D2D mode., [0079], teaching quality of communication between D2D controller (Network entity) and UE is associated with the measurement of UE speed with respect to the D2D controller, and  a first and a second communication mode, one being D2D controller mode (resources controlled by the network entity) and other being cellular communication/device-controlled D2D mode (resources controlled from the network) ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu and NPL’s network entity to include that in the first radio resource management mode radio resources for the user equipment are allocated by the network entity and in the second radio resource management mode radio resources for the user equipment are allocated by a base station of the communication network in communication with the user equipment.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a way of improving the handling of D2D communications in a wireless network (Sachs: [0017]).
Regarding claim 9, Ryu, in view of NPL and Sachs, teaches the network entity, as outlined in the rejection of claim 8.
wherein the processor is configured to select based on the communication quality measure the first radio resource management mode for the user equipment and based on a further communication quality measure associated with the communication between the network entity and a further user equipment of the plurality of user equipment the second radio resource management mode for the further user equipment (Ryu: [0072] The eNB 410 measures channel qualities between the eNB 410 and the first and second transmitting D2D UEs 432a and 432b using signals corresponding to the D2D communication requests 402a and 402b...The eNB 410 measures channel qualities between the eNB 410 and the first and second transmitting D2D UEs 432a and 432b using signals corresponding to the D2D communication requests 402a and 402b... The eNB 410 determines a resource allocation scheme for D2D communication based on one of the determined parameters, Fig. 7A, [0113] The eNB 704 determines a resource allocation scheme for each of the D2D communication service areas of the first and second D2D UEs 731 and 732...,  teaching a second transmitting D2D UE as a further user equipment, and resource allocation schemes  are chosen separately for the first and the further user equipment, based on their associated quality measure. Therefore, it implies that first UE may have the first radio resource management mode e.g. overlay scheme 
Regarding claim 10, Ryu, in view of NPL and Sachs, teaches the network entity, as outlined in the rejection of claim 9.
Ryu further teaches, wherein the communication quality measure comprises a network latency measure associated with the network latency between the network entity and the user equipment and/or a communication reliability measure associated with the communication between the network entity and the user equipment (Ryu: [0072] The eNB 410 measures channel qualities between the eNB 410 and the first and second transmitting D2D UEs 432a and 432b using signals corresponding to the D2D communication requests 402a and 402b. For example, the channel qualities may be distances dTX reflecting path losses between the eNB 410 and the first and second transmitting D2D UEs 432a and 432b, or Signal-to-Interference and Noise Ratios (SINRs) or Received Signal Strengths (RSSs) of signals received at the eNB 410 from the first and second transmitting D2D UEs 432a and 432b.).


Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Bostrom Lisa et al (US 20190141573), hereinafter Bostrom.
Regarding claims 12 and 17, Ryu teaches, a user equipment / a method configured for device-to-device communications with a plurality of user equipment in a communication network using a plurality of radio resources, the user equipment / method comprising: 
a communication interface configured to receive information from a network entity of the communication network about radio resources of the communication network, which have been allocated to the user equipment by the network entity based on a radio resource management mode selected by the network entity based on a communication quality measure associated with the communication between the network entity and the user equipment (Ryu: Fig 5A, 513, 517, 519, showing communication towards UEs that uses a communication interface; [0072] The eNB 410 measures channel qualities between the eNB 410 and the first and second transmitting D2D UEs 432a and 432b using signals corresponding to the D2D communication requests 402a and 402b... The eNB 410 determines a resource allocation scheme for D2D communication based on one of the determined parameters).
a processor configured to select a context information feedback mode based on the selected radio resource management mode.
 However, in the same field of endeavor, Bostrom teaches, a processor configured to select a context information feedback mode based on the selected radio resource management mode (Bostrom: Figs. 3, 7, 8; [0042] Another function is to request the UE to use specific resources or pool of resources in PC5 (sidelink) spectrum. [0050], [0052] The one or more subsets of physical resources may belong to one or more pool of resources for communication in the first network., [0053] the user equipment provides the measurement report over the second network to the resource control server..., teaching UE sends measurement reports (feedback) to the resource control server, a network entity, of the selected radio resource pool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s UE/method to include that UE selects a context information feedback mode based on the selected radio resource management mode.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a resource control server to achieve enhanced vehicle-Bostrom: ABSTRACT, [0002]).
Regarding claim 13, Ryu, in view of Bostrom, teaches the user equipment, as outlined in the rejection of claim 12.
Ryu further teaches, wherein the processor is configured to send, in response to the information about the radio resource management mode selected by the network entity, a resource allocation request message to the network entity (Ryu: Fig. 5A, 513 D2D COMMUNICATION REQUEST; Fig. 5C, 534a; [0091] In operation 534a, the transmitting D2D UE 432 transmits a resource allocation request to the eNB 410... Upon receipt of the resource allocation request from the transmitting D2D UE 432, the eNB 410 replies with information about resources available to the transmitting D2D UE 432 on a Physical Downlink Control Channel (PDCCH) in operation 534b., D2D communication request is similar to resource allocation request).
Regarding claim 14, Ryu, in view of Bostrom, teaches the user equipment, as outlined in the rejection of claim 13.
Ryu does not expressly teach, wherein depending on the selected context information feedback mode, the resource allocation request message comprises one or more of the following: user equipment location, user equipment speed, user equipment moving direction, user equipment buffer status report, user equipment sidelink channel quality information, radio resource context information provided by a base station in communication with the user equipment.
However, in the same field of endeavor, Bostrom teaches, wherein depending on the selected context information feedback mode, the resource allocation request message comprises one or more of the following: user equipment location, user equipment speed, user equipment moving direction, user equipment buffer status report, user equipment sidelink channel quality information, radio resource context information provided by a base station in communication with the user equipment (Bostrom: [0045] The reporting from the UE to the CCS takes place on, for instance, the Uu interface (using LTE as an example), while the congestion analyzed/reported is related to the PC5/sidelink/other interface used by the UE., [0052], teaching server (Network Entity) receiving UE’s sidelink channel quality in a report that decides resource allocation by the network node. The report can be implied as a resource allocation request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s user equipment to include that resource allocation request comprises one or more of the following: 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a resource control server to achieve enhanced vehicle-to-everything (V2X) communication congestion control (Bostrom: ABSTRACT, [0002]).
Regarding claim 15, Ryu, in view of Bostrom, teaches the user equipment, as outlined in the rejection of claim 14.
Ryu does not expressly teach, wherein the processor is configured to implement a protocol stack comprising an application layer and a radio layer, wherein the application layer is configured to forward the information from the network entity about the radio resources of the communication network, which have been allocated to the user equipment by the network entity, to the radio layer.
However, in the same field of endeavor, Bostrom teaches, wherein the processor is configured to implement a protocol stack comprising an application layer and a radio layer, wherein the application layer is configured to forward the information from the network entity about the radio resources of the communication network, which have been allocated to the user equipment by the network entity, to the radio layer (Bostrom: Fig. 7, RCS 650, CA 625, SN5, RAN INTERFACE 620, D2D INTERFACE 630; [0048]-[0050], teaching CA (Congestion Application) receiving resource information from RCS (Resource Control Server -Network Entity) and forwarding it to RAN and D2D interface (radio layer)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s user equipment to include that the processor is configured to implement a protocol stack comprising an application layer and a radio layer, wherein the application layer is configured to forward the information from the network entity about the radio resources of the communication network, which have been allocated to the user equipment by the network entity, to the radio layer.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a resource control server to achieve enhanced vehicle-to-everything (V2X) communication congestion control (Bostrom: ABSTRACT, [0002]).
Regarding claim 16, Ryu, in view of Bostrom, teaches the user equipment, as outlined in the rejection of claim 15.
wherein the radio layer is configured to forward information for the resource allocation request message to the application layer.
However, in the same field of endeavor, Bostrom teaches, wherein the radio layer is configured to forward information for the resource allocation request message to the application layer (Bostrom: Fig. 7, RCS 650, CA 625, SN3, RAN INTERFACE 620, D2D INTERFACE 630; [0048]-[0050], teaching D2D Interface (radio layer) forwarding measurement information to CA (application layer), which is used in the CA for generating a report resulting in a resource allocation from the network entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s user equipment to include that wherein the radio layer is configured to forward information for the resource allocation request message to the application layer.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a resource control server to achieve enhanced vehicle-to-everything (V2X) communication congestion control (Bostrom: ABSTRACT, [0002]).

Response to Arguments
Applicant’s arguments filed on 12/14/2020, with respect to the rejection of independent claims 1, 11 and 18 under 102 have been fully considered and are moot upon a further consideration and a new ground of rejection made under USC 103 as being unpatentable, as set forth above.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.

Applicant’s arguments filed on 12/14/2020, with respect to the rejection of independent claims 12 and 17 under USC 103 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.1, l.28-31; p.9, l.24-28 that “Applicant has reviewed the Office action and the '107 provisional and notes that many portions of Bostrom relied in the Office action lack support in the '107 provisional. For example, in rejecting claims 12-17, the Office action relies on FIGs. 7 and 8 and paragraphs [0052] and [0053], which have no support in the '107 provisional. Accordingly, the relevant portions of Bostrom cannot be used as prior art to claims 12 and 17. ”


Applicant’s arguments filed on 12/14/2020, with respect to the rejection of dependent claim 9 under USC 112 have been fully considered are persuasive. The rejection of the claim 9 under 112(a) has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	FREDA, US Patent Publication US20180227882 - METHODS, APPARATUS AND SYSTEMS FOR REALIZING VEHICLE TO VEHICLE COMMUNICATIONS USING LONG TERM EVOLUTION DEVICE TO DEVICE COMMUNICATIONS.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. B. C./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472